Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.13 Page 1 of 36




                  EXHIBIT A
  Case 3:20-cv-01177-JM-MDD
                    • ·.-.· ···:.:.\·,~,•,';:::1::.-,·1Document 1-2 Filed
''-~,-a.:;".::.-2,·• ···.. ,· • . I                                         06/26/20
                                                                        ''"."C~•.· .,   ·< •. '"",CC-C-7",•C""'
                                                                                      PageID.14            Page~CF)/:){3{JfiJ:.9..
                                                                                                                    2 of 36
                                                                                                              ·""'C· .,::-·.· .• ,,..                                   'C.



                                                                                                                                                          /).,;V-

                                                                                                                                                        SUM-100
                                              SUMMONS                                                                             FOR COURT USE ONLY
                                                                                                                            (SDlOPARA USOD!' LA CDR11;1
                                      (CITACION JUDICIAL)
    NOTICE TO DEFENDANT:
    (AVISO AL DEMANDADO):
                                                                                                                ELECTROIIICALLY FILED
                                                                                                                   Superior Court of California,
     HARRIS REBAR SERVICES CORP., a Delaware corporation; and                                                         County of San Diego
     DOES I THROUGH 5, inclusive                                                                                    05/26/2020 al 08:DD:DD AM
    YOU ARE BEING SUED BY PLAINTIFF:                                                                              Clel1< afthe Superior Court
    (LO ESTA DEMANDANDO EL DEMANDANTE):                                                                          By Justin Jones.Deputy Clel1<
     CARLOS GALINDO, an individual

     NOTtCEI You have been sued. The court may dedde against you withoul your being heard unless you respond within 30 days. Read the tnronnation
     below.
         You have 30 CALENDAR DAYS aflerlhls summons and lsgaJ papers are served on you to file a written response et lhls court and have e copy
     served on lhe plalntlff. A lette.ror phone call w!U nol proted you. Your written response must be In proper legal form If you want the 00urt lo hear your
     case. There may be a court form that you can use ror your response. You can find these court forms end more lnfonnetlon at the Catifomia Courts
     Online Self..Help Center (www.courtlnfo.ca.gov/seJfhelp), your county law llbnuy, or the courthouse nearest ycu. If you cannot pay the filing fee, ask
      the court derk for a fee waiver form. If you do not file your response on Ume, you may lose the case by default, and your wages, money, and property
     may be taken without further warning from the oourt.
         There are other legal requirements. You may want lo caO an attorney right away. If yoo do not know an atlomey, you may want to call an attorney
     referral service. If you cannot afford an attorney, you may be ellglble for free legal servlces from a nonprofit legal services program. You can locale
      these nonprofit groups al the Callfomle Legal Ser.Aces Web site (www.l8whalpcafllomla.o,g), the Canromfa Courts Otlfine Self.Help Center
     (www.courtlnfo.ca.gov/sellhelp), or by conlacting your local court or counly bar association. NOTE: The court has a statutory nen for waived fees end
     0t1Sls on any selUament or arbitration award of $10,000 or more ln a civil case. The cowt's llen must be pafd before the court wlII dismiss the case.
     JA VISOI Lohan demandado. SJ no responds denim de 30 dies, la corte puade dacidlran su contra sin escuchar su versldn. Lea la lnfonnacldt, a
     contlnuacl6n.
        71sns 30 DIAS DE CA LENDARIO despu4s da que 16 entreguen asta cifBddn y papeles legates para prosenlilr une respuesta par escrito an esta
     corte y hscerque se entregue una cop/a al d9msndanta. Una carta o una "amada telef6nlca no lo protegen. Su respuesta par escrUo t/ene qua ester
     en fonnsto IBgal COIT8clo s/ desea que prooesM su caso en la carte. Es poslble qua haya un fonnulario qua ustad puada ussr pars su respueste.
     Puede encontrer ostos formularlos da la corta y mds lnformac/6n en el Centro de Ayuda da 183 Cortas de California (www.suoorte.ca.govJ, en la
     blblioleca da leyes de su condado o an 18 corte que 18 quada mils carca. Si no pusde pagarfa cuola da presanracJon. plda al sacraterlo da la ca,ta
     qU8 ta d(J un formulario de e,cenci6n da pagoda cuolas. SI no presents su re.spuo.s/e a 1/ampo, puado pordar el caso par lncumplimfento y la eotfe la
     podrfJ quitor su suetdo, dfnero y blenes sin mils advorlencla.
        Hay ot/Os requlsllos legs/as. Es recomendabla quo Dem a a un abogado lnmediatamente. SJ no conoce a un abogado, pueda "amar a un sarvlclo da
     remlslfJn e abogado.s. SI no puede pager e un abogado, es posible qua cumple con fos requlsltos para obtener servido.s logs/es gralullos de un
     programs da setvlc/os leg alas sin fines da tucro. Puodo encontrar estos grupos sin flnes de tucro en el sitlo web de Callfomla Legal Services,
     (www.lawhefpcalifomle.org), an el Conlm da Ayuda dfl las Cortas de Callfomla. (www.sucorte.ca.gov) o ponllmdose en contacto con la colts o eJ
     co/ag/o de abogados locales. AVISO: Por lay, la carte liens darecho a reclamar las cuotas y los costos e,centos par lmponer un gravamen sobre
     cualquier ,acuperad6n da $10,000 6 mils de valor recibida median ta un acU8fdo o una conces/6n da arbftreje an un caso da derecho clvll. 71ane qua
     pager el gravamen de la corle antes da qua la corto pueda desechar el caso.
   The name and address of the court Is:                                                                   CASE: NUMBER:
                                 Superior Court - Central
   (El nombre y dlrecc/6n de Is corts es):                                                                 '"' 37-2020-00015722-C U-Wf-CTL
    330 W. Broadway, San Diego, CA 92 IO I

   The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, Is:
   (El nombn,, la dilecc}{)n y el nUmero de ts/Mono dal abogado del demandante, o def demandanta que no tlene abogado, es}:
    Joel Larabee, The Larabee Law Finn, 8910 University Ctr Ln, Ste 400, San Diego, CA 92122 619-376-1777

    DATE:           0512712020                                                   Clerk, by
                                                                                                                        , ~
                                                                                                                       Ir         __                    , Deputy
   (Fscha)                                                           /Sscretario}                                                                        /Ad/unto}
   {For proof of seM·ce of this summons, use Proof of Service of Summons {form POS-010).)
   (Pars prusbs de entregs de ssta c/tal/6n us• 81 fonnulario Proof of Service of Summons, (POS--010}).
                                   NOTICE TO THE PERSON SERVED: You am s81ved
    P:"''°'I                      1.          D
                                             es an Individual defendant.
                                  2.          D
                                             as the person sued under the ncUllous name of /specify):

                                         3_ (XJ onbehalfof{speclfyJ: HARRIS REBAR SERVICES CORP., a Delaware corporation

                                              under.   IX] CCP 416.10 (corporation)                         c:J         CCP 416.60 (minor)
                                                       D     CCP 416.20 (defunct oorporatlon)               D           CCP 416.70 (consarvatea)
                                                       D     CCP 416.40 (association or partnership)         D          CCP 416.90 (authorized person)
                                                     D other (specify):
                                         4.   D     by personal delivery on /dale):
                                                                                                                                                           P   •1of1
     Farm Adoplad b Mandatcsy U~                                          SUMMONS                                                      Codi! ol CMl ~ H 412-20,4615
       Ju:Udll eounm ct CafitltniD                                                                                                                 -.a,urtinfo.c,.ga,
      SUM-1110 (~.Jllly1,21109J
  Case 3:20-cv-01177-JM-MDD                          Document
             .-.· ....·····••.•:---·, ,c-:::-·~-~-:-··~•·r.:..::.-r··~
_;;.: •••• •~ - ;1                                                     ·:•.::.1-·..1-2
                                                                                   1 •:,::, .. Filed
                                                                                               , - - - 06/26/20
                                                                                                       - : · . 1 ·· .. :... ,PageID.15
                                                                                                                             .. •:Jc•···•,:· Page 3 of
                                                                                                                                                    .··---36
                                                                                                                                                           ..... ···~·




                                                                                                                                                                        CM-411
     ~ATT~~AR~H/'f.HTTORNS:""""'
       Joe ra e,   • 2 117) arnh GnlluAher.                 .-a.-"""""""":rilifi
                                                                     Esq. ( 204 ·n
                                                                                                                                       FOR COUllrUSE ONLY

          The Lnrabee Law Firm
          8910 University Center Lane, Ste. 400                                                                            ELECTROIIICALLY FILED
          San Diego, CA 92 I 22                                                                                               Superior Court of California,
            TEI.EPHOHENO,          619-376-1777                         FAX NO~                                                  County of San Diego
       ATIORNEV FOR rNama1:        Carlos Galindo
     SUPERIOR COURT OF CALIFORNIA, COUNTY OF                   San Diego                                                       05/26/2020 at 08:DD:DD Plu1
             '""'ET AOoRESs,  330 W. Broadway                                                                                  Cieri< of the Superior Court
             MALJNOADORESS, 330 W. Broadway                                                                                 By Justin Jones.Deputy Cieri<
            CITY AND ZIP coo~ San Diego 9210 I
                BRANCH NAME: Central
       CASE NAME:
       Galindo v. Harris Rebar Services Coro.
                                                                                              CASEI
         CIVIL CASE COVER SHEET                            Complex Case Designation                  37-2020-00015722-C U-\11/T-CTL
     [l] Unlimited              Limited  D            D                   D
          (Amounl               (Amount                     Counter              Jolnder
                                                                                               JUOGE:
                                                                                                                                                                                        '
          demanded              demanded ls          Filed with first appearance by defendant            Judge Ronald F. Frazier
          exceeds $25,000)      $25,000 or less)          (Cal. Rules of Court, rule 3.402)     DEPT:                                                                                   I
                                    Items 1-8 below must be comn/eted (see instroctions on oa,_ 21.
     1. Check one box below for the case type that best desaibes this case:

           8                                                                                                 Provlslonally Complex Clvll UtlgaUon
           Auto Tort                                                Contract

                     Auio(22)                                       D      Breach oleontract/wam,nly (06)    (Cal. Rules of Court. rules 3.400-3AD3)
                 Uninsured motorist (46)                            D     Rule 3.740 colledlons (09)         D      Antitrust/Trade regulation (03)
           other Pl/PD/WO (Porsonal Injury/Property                 D     Other colledlons (09)              D      ConsiM:tlon defect (10)
           Damage/Wrongful Doath) Tort                              D      Insurance coverage (18)           D      Mass lort (40)
           D         Asbeslos (04)                                  D     Other contrael (37)                D      SecurlUes Qligal!on (28)
           D         Product llabl61y (24)                          Real Property                            D      EnvlronmentsVToxlc tort (30)
           D         Medlcal malpractice (45)            D                Emll'lenl domain/Inverse           D      Insurance coverage dalms arising from !he
           D         Olher Pl/PD/WO (23J                                  condemnation (14)                         above listed provlslonally complex case
           No~l/PO/WD (Other) Tort                       D                Wrongful evlcllon (33)                    types (41)

           D Business tort/unfair business pracllce (07) D                Olher real p,ope'1y (26)           Enforcomont of Judgment
                                                                                                             D
           D         Civll rights (DB)                              Unlawful Detainer                              Enforcement of Judgment (20)
           D         OefamaUon (13)                                D      Commercial (31)                    MJscoDaneoua CMI Complelnl
           D         Fraud (16)                                    D      ResldenUal (32)                    D      RIC0(27)
           D    Intellectual property (19)                         0      Drugs(38)                          D      Other complelnl (not specJfled ebovo) (42)
           D     Professlonal negUgence (25)                       Judlclal Review                           MlstoDaneous Clvll PeUUon
           D    Other non-Pl/PO/WO tort (35)                       D    Assot lotfeliure (05)                D Partnership and corporate governance (21)
           '75loyment                                              D    PeUllon re: 8"'1tratlon award (11)   D Other petlUon (not spscifled above) (43)
                Wrongful tennlnatlon (36)                          D    Writ of mandate (02)
           D    Olher employment (15)                              Fi Olher ludldal review 1391
     2. This case            LJ Is           LlJ   Is not    complex under rule 3.400 of the Cslifomla Rules of Court. If the case Is complex, mark the
            factors requiring exceptional judicial management
            a. D     Large number of separately represented parties                   d.   D   Large number or witnesses
            b. D     Extensive motion practice raising difficult or novel             e.   D   Coordlnallon with related actions penclJng In one or more courts
                     issues that will be lime-consuming to resolve                             ln other counties, states, or countries, or in a federal court
            c. D     Substantial amount of documentary evidence                       f.   D   Substantial postjudgment judlcial supervision

     3.    Remedies sought (checl< a// that apply): a.17] monetary b. [Z] nonmonetary; declaratory or Injunctive relief                                    c. [Z] punitive
     4.    Number of eeuses of acUon (specify): Seven (7)
     5.    This case         D
                             Is [l] Is no! a class action sull
     6.    If there are any known related cases, me end serve a notice of related case. (You may use form CM-015.J
    Dale: April 20, 2020
    Joel Larabee, Esq.
                                         PE OR PRINT NAMEI                                                  (SIGKATURE 01' PARTY OR ATTORNEY FOR PARTY)
                                                                              WOTICE
          • Plaintiff must file this cover sheet with the first paper filed In the action or proceeding (except small dafms cases or cases filed
            under the Probate Code, FamUy Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
            In sanctions.                                                             .
          • Ale this cover sheet In addlUon to any cover sheet required by local court rule.
          • Ir this case Is comptex under rule 3.400 et seq. of the Califomle Rules of Court, you must serve a copy of this cover sheet on all
            other parties to the action or proceeding.
          • Unless lhls is a collections case under rule 3.740 or a complex case, this .cover sheet will be used for statistical purposes onlv.
                                                                                                                                            i'•11111ofl

                                                                    CIVIL CASE COVER SHEET

                                                                                                                                                              --·
                                                                                                                        Cal. Rukts al CQnt. rulo• 2.30. 3.220. U00•-3.403, 3,740:
                                                                                                                               c.t. Sblndmd1 of Judlclll Mr,mla;lriillln. ltd. 3. 111
•:.•:.:::••:•·,1     Case •3:20-cv-01177-JM-MDD
                   :•,•.--M••                                        - .•.- .. :1-2
                            =•--•'· ••'•'-•' ••-•• .•.---.----••,Document         •.·: .. Filed
                                                                                          , .,.    ............. .......
                                                                                                06/26/20
                                                                                                 ••.   •                 ' .~.--,:;:~., ...-.~,:-;:.•:•,:,••:,--.~~··
                                                                                                                    PageID.16 ~
                                                                                                                                             Page 4 of, 36            ...... -   __   _.   --
                                                                                                                                                                                            'I


                                                                                                                                                       CM-010
                                                       INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
                       To Plaintiffs and Others RUng First Papers. If you are filing a first paper (for exempla, a complaint) In a eMI ease, you must
                       complete and fila, along with your first paper, the Clvl/ Case Cover Sheet eonlalned on page 1. This Information will be used to compile
                        statistics about the types and numbers of cases filed. You must complete Items 1 through 6 on the sheet In Item 1, you must check
                       one box for the case type that best describes the case. If lha case fits both a general and a more specific type of case listed In Item 1,
                       check the more specific one. If the case hes multlpla causes of action, check the box lhal best Indicates the primary cause of aclion.
                       To esslst you In completing the sheet, examples of the cases that belong under each case type In Item 1 are provided below. A cover
                       sheet must be filed only with your lnttiat paper. Falfure to file a cover sheet with the first paper filed In a cMJ case may subJed a party,
                       its counsel, or both to sanctions under rules 2.30 and 3.220 of the Califomla Rules of Court.
                       To Parties In Rule 3.740 Collectlons Cases. A •co11ectlons case• under rule 3.740 Is defined as an action for recovery of money
                       owed in a sum stated to be certain thal Is not more lhan $25,000, excluslva of Interest and attorney's fees, arising from a transaction In
                       which property, services, or money was acquired on aedll. A coUections case does not Include an adlon seeking the following: (1) tort
                       damages, (2) punttlve damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
                       attachment. The fdenUflcaUon of a case as a Nie 3.740 collections cesa on this form means that It will be exempt from the general
                       time-for-service requirements and case management rules, unless a defendant fdes a responsive pleading. A rule 3.740 collections
                       case will be subject to the requirements for service and obtaining a judgment In Nie 3. 740.
                       To Parties In Complex Cases, In a,mplex cases only, parties must also use the Civil Case Cow, Sheet to designate whether the
                       case Is complex. If a p!alnUff believes the case Is complex under rule 3.400 of the CaUfomla Rules of Court, this must be Indicated by
                       completing the appropriate boxes In Items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
                       complaint on ell parties to the action. A defendant may ma and serve no later than the time of Its first appearance a Joinder In the
                       plaintiffs designation, a counter-designation that the case is nol complex, or, If the plaintiff has made no designation, a designation that
                       the case ts complex.                                     CASE TYPES AND EXAMPLES
                       Auto Tort                                       Contract                                           Provisionally Complox Clvll UtlgaUan (Cal.
                             Aulo (22)-Porsonal lnju,y/Property            Breech of ContrectM'erranty (06)               Rules of Court Rules 3,400-3.403,
                                  DamageM'rongful Death                        Breach or Rental/Lease                          AnlltrusVTrade Regulallon (03)
                              Uninsured Motorist (-46) (" lh&                       Conlract (nol unlawful delolner            Construdton Derect (10)
                               cass Involves en unlnsUl8d                                or wmngful evfctlon}                  ctelms lnvoMng Mass Tort (40)
                               motorist claim sub/eel lo                       Contract/Warranty Breach-Seller                 SecuriUes UUgaUon (28)
                               8/Dlttallon, chock lhfs Item                         Pia Inti ff (nor fraud or negligence)      EnvlronmenlaVToxlc Tort (30}
                               Instead of Auto)                                Negligent Breach of ConlracV                    Insurance Coveraee Clalms
                       Other PUPO/WO (Personal Injury/                              Warranty                                        (arising from provlslona/ly complex
                       Property Dnmage/Wrongfvl Death)                         Other Breach of ContracVWammty                       casa typo /Jsled ebove) (41)
                                                                           Collactlons (e.g.. money owed, open              Enfon;emont of Judgment
                       Tort
                              Asbeslos (04)                                    book accounts)(09)                              Enrorcement of Judgmenl (20)
                                  Ast)eStos   Property Damage                  Collecllon Csse-Seller PlalnUlf                      Abstract of Jud9mont (Out of
                                                                               Other Promissory Nole/Collections                          County)
                                  Asbestos Personal Injury/
                                      Wrongful Death                                case                                              Conressfon of Judgmenl (non-
                                                                           Insurance Coverage {nol provisionally                          domest/c relations)
                           Product Uablllty (not asbestos or
                                toKlc/env/ronmenle/J (24)                      comp/e•J (18)                                          Sister Slate Judgment
                           Medlcal Malpracllce (45)                            Auto Subrogation                                       AdmlnlslraUve Agoncy Award
                                Medical Ma!practlce-                          Other Coverage                                             (not unpaid taxes)
                                      Physlclans & Surgeons                Other Contract (37)                                        PeUUon/CertlficaUon of Entry of
                                                                               Contradual Freud                                          Judgment on Unpaid Taxes
                                Other Professlonal Health Care
                                      Malpractice                              Other Conltact Dfspute                                 Other Enfon:emant of Judgment
                                                                       Real Property                                                   Case
                           Other Plll'DIWO (23)                                                                             Mlscollanoous Civil Complatnt
                                Premises Liability (e.g., snp             Eminent Oomaln/lnverao
                                                                               CondemnaUon (14)                                   RICO(m
                                     and raDJ                                                                                     Other Complaint (not specllled
                                lntenlfonal Bodily lnju,y/PDM'O           Wron9ru1 Eviction (33)
                                                                                                                                   Bbo..,)(42)
                                      (e.g., essaull, vanctallsm)         other Real Prcperly (e.g., quiet l!Ue) (26)              Declaratory Relief Only
                                lntenUonal lnfflctlon of                      Writ of Possession of Real Property                  tnjunctlve Relief Only (non-
                                      EmoUonal Distress                        Mortgage Fmeclosure                                      hsrussment)
                                NegUgent lnflletlon of                         Quiel TlUe                                          Mechanics Lien
                                      EmoUonal Distress                        Other Real Property (no/ eminenl                    other Commercial Complaint
                                Other Pl/PO/WO                                 domain, landlordllenant, or                              Case (non-tOft/non.(;Omplex}
                       Nan.Pf/PD/WO (Othor) Tort                               forer:/oswu}                                        Other Civil Complelnl
                           Business Tort/Unfair Business               Unlawful Detainer                                               (nor>lort/notM;Omple,}
                              Pratllee (07)                               Commercial (31)                                   MlsceUanooua Civil Petition
                           Civil Rights (e.g., dlscnmlnaUon.              Res!danUal (32)                                      Partnership and Corporate
                               false arrest) (not cMJ                     ONQS (36) ft/ Iha case Involves Dlega/                   Governance (21)
                                harassment) (08)                               drugs. check lh/s Item: ofhmwfse,               Other Petitlon (nol spacltled
                           DefamoUon (e.g., slander, Obel)                     report as Commen:lal or Res/denUal)                 ebove) (43)
                                 (13)                                  Judldat Review                                                 CMI Harassment
                              Fraud (16)                                  Asset Forfollure {05)                                       Wo,1(place Vlolence
                          Intellectual Property (19)                      Petition Re: Arbllmtlon Award (11)                          Elder/Dependent Adull
                          Professlonal Negligence (25)                    Wrtl of Mandate (02)                                            Abuso
                              Legal Matp,actlce                                Writ-Administrative Mandamus                           Etectlon Conlesl
                              Other Professlonal MalpracUce                    writ-Mandamus on Umlted Court                          PetlUon for Name Change
                                   (not modJcal or legaf)                          Casa Matter                                        PeUUon for Relief From Lale
                           Other Noo-1'1/l'DIWD Tort (35)                      Writ-Other Limited Court Case                              Clalm
                       Employment                                                  Review                                             Other CtvU PeUllon
                          Wrongful Tennlnallon {36)                        Olher Jud1ctal Review (39)
                          Olher Employmenl (15)                               Review or Health Officer Order
                                                                               Notice of Appeal-Labor
                                                                                   Commissioner Appeals
                       Q,l.OIOJRllw.Jiq1,21X171
                                                                           CIVIL CASE COVER SHEET
  Case 3:20-cv-01177-JM-MDD
                   .' •·''.>:~-.::•. •·=•• •· :•:,_ :I •.Document
                                                         ··J •.;::..,, ... ·.; 1-2 I-•'·
                                                                                     Filed
                                                                                         •• 06/26/20
                                                                                            .·,
                                                                      .,;"! .,_._,__, •.. , -..                               PageID.17 Page
                                                                                                ~·.·- ,, .- ,-. •·• ,,_ • , •.·o·        :.,:•c.:.• ·• 5 of 36
                                                                                                                                   .'.,,_~ •~d-1•-'-'-,,<•




                                                                                                                                 FOR COURT USE ONl.Y
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREET ADDRESS:            330 West Broadway
MAILING ADDRESS:           330 West Broadway
CrrY,STATE,&ZIPCODE:       San Diego, CA 92101--3827
BRANCH NAME:               central

 PLJ\INTIFF(S):       Car1os Galindo

 DEFENDANT(S): Harris Rebar Services Corp.

 SHORT TITLE:         CARLOS GALINOO VS. HARRIS REBAR SERVICES CORP. PMAGEDJ
                                                                                                                  CASE NUMBER:
                           STIPULATION TO USE ALTERNATIVE
                                                                                                                   37-2020--00015722-CU-WT-CTL                         '
                                                                                                                                                                       !.
                               DISPUTE RESOLUTION (ADR)

 Judge: Ronald F. Frazier                                                                              Department c-65

 The parties and their attorneys stipulate that the matter Is at Issue and the claims In this action shall be submitted to the following
 alternative dispute resolution (ADR) process. Selection of any of these options will not delay any case management timelines.

     D      MedtaUon (court-connected)                                D       Non-binding private arbitration


     D      Mediation (private)                                       D       Binding private arbitration


     D      Voluntary settlement conference (prtvate)                 D       Non-binding Judldal arbitration (dlsc:overy until 15 days before trial)


     D      Neutral evaluation (private)                              D       Non-binding Judicial arbitration (discovery until 30 days before trial)

     D      Dlhar (specify e.g., private mtn/-lriel, private Judge, elc.): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




  It Is also stipulated that the following shal1 serve as arbitrator, mediator or other neutral: (Name)




  Alternate neutral (for court Civil Mediation Program and arbitration only): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


  Dale: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                          Date: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




  Name of Plaintiff                                                                               Name of Defendant




  Signature                                                                                       Signature



  Name of Plaintiffs Attorney                                                                     Name of Defendant's Attorney




  Signature                                                                                       Signature
  If there are more parties and/or attorneys, please-attach eddltlonal completed and fully executed sheets.
  It Is the dufy of the parties to notify the court of any settlement pursuant to Cat Rules of Court, rule 3.1385. Upon notlficalion of the setUement,
  the court will place this matter on a 45-day dlsmlssel calendar.
  No new parties may be added without leave of court.
  IT IS SO ORDERED.
                                                                                                                JUDGE OF THE SUPERIOR COURT
  Dated: 05n7l2020
SDSC CIV-359 (Rev 12-10)
                                                                                                                                                             Page: 1
                                     STIPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION
Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.18 Page 6 of 36




      1                                                                    ELECTROIHCALL Y FILED
          Joel D. Larabee, Esq. SB #243117                                   Superior Court of California,
      2   Sarah Gallagher, Esq. SB #320487                                                      •
                                                                                County of San iego
          THE LARABEE LAW FIRM                                               05/26/2020 at DB :DD :DD JIM
          8910 UNlVERSJTY CENTER LANE, STE. 400                              Clerk of the Superior Court
     3
          SAN DIEGO,CAJJFORNIA 92122                                        By Justin Jones, Deputy Clerk
          TELEPHONE: (619) 376-1777
      4
          TEI..ECOPIER: (619) 376-1778
          JOEL@LARABEELAW.COM
      5
          SGALLAGHER@LARABEELAW.COM

      6
          Attorneys for Plaintiff,
      7   CARLOS GALINDO

      8
      9                 IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
     IO                               IN AND FOR THE COUNTY OF SAN DIEGO
     11
          CARLOS GALINDO, an individual,                     Case No.   37-2020-00015722-CU-WT-CTL
     12
                           Plaintiff,                        PLAINTIFF'S COMPLAINT FOR:
     13
                                 v.                              I. AGE DISCRIMINATION (Gov.
     14                                                             Code§ 12940(a), et seq.);
          HARRIS REBAR SERVICES CORP., a                         2. DISABILITY DISCRIMINATION
     15   Delaware corporation; and DOES I                          (Gov. Code§ 12940(a));
          THROUGH 5, inclusive,
     16                                                          3. HARASSMENT AND
                            Defendant                               RETALIATION; (Gov. Code§
     17                                                             129400));
                                                                 4. FAILURE TO PREVENT
     18                                                             DISCRIMINATION (Gov. Code §
     19                                                             12940(k));
                                                                 5. FAILURE TO ACCOMMODATE
     20                                                             AND FAILURE TO ENGAGE IN
                                                                    THE INTERACTIVE PROCESS
     21                                                             (Gov. Code§§ 12926.l(e),
                                                                    12940(m), and 12940 (n)); and;
     22                                                          6. WRONGFUL TERMINATION IN
                                                                    VIOLATION OF PUBLIC POLICY;
     23
                                                                 7. INTENTIONAL INFLICTION OF
     24                                                             EMOTIONAL DISTRESS.

     25

     26

     27                                              PARTIES

     28           I.      Plaintiff CARLOS GALINDO, is and at all relevant times mentioned herein, was

          an individual residing in the County of San Diego, State of California.
                                                     COMPLAINT
                        Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.19 Page 7 of 36
,-:~•· ,, ·•··/ •:I ' ''.·,• •.•.•-·-~.,·; .-;. _.~ ..· .. · . 1 :••••... : ... ,,.'; ::,,J_.~_ ....,,:.'S1:•:::.:.'!.•:.•.:~I • • ,_;::•,~•~::-~;.·:.•:-.•::.•:.~:::.:-::I • :·.;:,:~~;: :.-·.:-:•-:::;.1=:~~~.•:,-z-1_: ; ·;:~=~--~
                                                                                                                                                                                                                                    .. - ~ . -~•, .• :: . . : ...... ::.. .




                                                                 2.             Defendant HARRIS REBAR SERVICES CORP., (hereinafter "HARRIS" or
                                           I
                                          2       "Defendant'') is and at all relevant times mentioned herein was a Delaware corporation duly

                                           3 organized under the Jaws of the State of Delaware doing business_ in the County of San Diego,

                                          4       State of California. At all times relevant to the complaint, HARRIS REBAR SERVICES
                                           5
                                                  CORP .. met the requirements ofFEHA to fall under its purview, including having five or more
                                           6
                                                  employees.
                                           7
                                                                 3.               Plaintiff is informed and believes and thereon allege that the defendant named
                                           8
                                                  herein as DOES are the agents, employers, representatives or employees of the other named
                                           9
                                        IO defendants and when performing the acts alleged herein, were acting within the scope of their

                                        11        agency, employment and/or representative capacity and are therefore responsible for the acts

                                        12 complained of herein. Plaintiff is informed and believes and thereon allege that the fictitiously

                                         13
                                                  named defendant is responsible in some manner for the occurrences alleged and Plaintiff's
                                        14
                                                  injuries and damages as herein alleged are directly, proximately and/or legally caused by
                                         15
                                                  defendants and all of their acts. Plaintiff will seek leave of court to amend this complaint to set
                                        16
                                                  forth the true names and capacities of such named defendants when their identities become
                                        17
                                         I 8 known to them.

                                        19                       6.              Defendant is a "supervisor" or "manager" within the meaning of California

                                        2 0 Government Code § 12940, et seq.

                                        21
                                                                 7.              Plaintiff seek compensatory damages, costs of suit herein, and attorneys' fees
                                        22
                                                  pursuant to Cal. Gov't Code §I 2940 et seq.
                                        23
                                                                 8.              As a further legal result of the unlawful and wrongful actions of defendant and
                                        24
                                                  each of its agents against plaintiff as alleged herein, plaintiff has been harmed in that he has
                                        25
                                        26        suffered emotional pain, humiliation, mental anguish, Joss of enjoyment of life, and emotional

                                        27        distress.

                                        28                       9.              Plaintiff filed a complaint for retaliation, and wrongful termination with the

                                                  DFEH requesting a 'right-to-sue' letter against Defendant on or around March 3, 2020, and
                                                                                                                                            COMPLAINT
I   •   Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.20 Page 8 of 36




              1 received 'right-to-sue letters' on or around March 3, 2020, all attached as Exhibit "A").

              2                                      JURISDICTION AND VENUE

              3           10.     Jurisdiction is proper in the Superior Court for the County of San Diego in San Diego,
              4
                  pursuant to Section 410.10 of the California Code of Civil Procedure because it has general subject
              5
                  matter jurisdiction and no statutory exceptions to jurisdiction exist
              6
                          II.     Venue is proper in the County of San Diego Central Division pursuant to Section
              7
                  395.5 of the California Code of Civil Procedure because the obligations and liabilities of the
              8

              9 Defendant arose within the County of San Diego.

             10                                       GENERAL ALLEGATIONS

             11           12.     Defendant HARRIS is North America's self-proclaimed leading fabricator, installer
             12
                  and distributor of concrete reinforcing steel and related products. HARRIS REBAR SERVICES
             13
                  CORP, is owned by NUCOR INC., North America's largest producer of rebar and steel
             14
                  products, with more than 70 locations across the United States and Canada.
             15
                          13.     On August I, 2017, HARRJS hired GALINDO as an Estimator. PLAINTIFF's duties
             16

             17   included, but were not were not limited to: organizing and delivering bids to new customers, scouting

             18   new customers and communicating with current managers on tasks and upcoming projects.

             19           14. Upon hiring, DEFENDANT placed all employees, including GALINDO, on a
             20 probationary term for the first three (3) months of their employment. During the three (3) month

             21
                  probationary term. GALINDO did not receive any negative oral or written feedback.
             22
                         15.     Throughout his employment, GALINDO worked to the best of his ability in an
             23
                  efficient and hard-working manner. He received no complaints or issues from his coworkers or
             24

             25 Defendant.

             26          16.     Throughout GALINDO's employment, Manager Charles Moorman and employee

             27 Dan Smith frequently and repeatedly ridiculed GALINDO. Moorman often approached

             28   GALINDO, with Smith at his side, to ask ageist questions such as, "When are you going to

                  retire, Carlos?" "How old are you?" and "How long are you going to keep doing this?" To their
                                                               COMPLAINT
                              Case
                              !
_. ' · • • > l ) • · · · , • • •
                                   3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.21 Page 9 of 36 . "· .. . . . I
                                                                                                                                                  i




                                    1 disappointment, GALINDO would firmly respond, "I will not retire" and "I have two children to
                                    2 put through college" or words to that affect.

                                    3          17. On one particular occasion, Moorman laughingly approached GALINDO and said,
                                    4 "Don't tell me you want to keep working! Do you want to be like Earl!?" Earl was a former
                                    5
                                        employee of DEFENDANT and by far the oldest employee in the workplace. In response,
                                    6
                                        GALINDO stated, "Why not? If I can keep working, I will." GALINDO grew irritated by
                                    7
                                        Moorland and Smith's derived pleasure from poking fun at his age and working status.
                                    8
                                        GALINDO felt ashamed for working at his age but continued to work to provide for his family.
                                    9
                                   10           16.    On August 5, 2019, per Defendant's instruction, GALINDO submitted a confidential

                                   11   survey, describing his perception and opinion of daily operations and on-staff managers, including but
                                   12 not limited to the performance of Manager Charles Moorman. GALINDO likened Moorman's
                                   13
                                        managerial style to that of a tyrant and voiced ongoing challenges he and coworkers faced while
                                   14
                                        working alongside Moorman. Upon submission, Lisa Nelson, an employee at the location, collected
                                   15
                                        the surveys. Nelson was tasked with submitting the surveys to corporate, located in Phoenix, Arizona.
                                   16
                                        Upon collection, GALINDO grew anxious because he knew Nelson and Moorman remained close
                                   17
                                   18 confidants outside of the office, frequently camping together on their free time.

                                   19           17. Shortly after GALINDO's survey submission, Moorland displayed negative deferential

                                   ZO treatment towards GALINDO. GALINDO became certain that Nelson had shared his confidential
                                   21
                                        survey feedback with Moorland, as the behavior shift was drastic and appeared to have occurred
                                   22
                                        almost overnight. Moorland, who once frequently shared morning banter with GALINDO, now
                                   23
                                        treated GALINDO like a foe, distancing himself from interaction and regularly making harsh verbal
                                   24
                                        criticism about GALINDO's work performance.
                                   25
                                   26           I 8. On July 25, 2019, GALINDO suffered a workplace injury. GALINDO's workplace

                                   27 office consisted of a trailer with a mobile metal staircase, containing gaps between the stair steps. The
                                   28 staircase was not anchored. While GALINDO stepped up a stair toward his office door, his right foot

                                        fell through a gap. Immediately, GALINDO fell and landed on his butt with his leg against his chest.
                                                                                     COMPLAINT
Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.22 Page 10 of 36                                    •~:I•'•:•.••.~.•




           Shortly after, GALINDO's teammates reported the fall to Moonnao. Moonnan approached

       2 GALINDO to ask if he was okay. GALINDO respond, "Yes, I am alright but the fall hurt" or words

       3 to that effect
       4          19. The following week, GALJNDO experienced severe pain in his back aod tingling
       5
           numbness in his legs and lower extremities. On or about August I, 2019, the following week, a
       6
           mobile emergency medical service arrives atDEFENDANT's location to treat GALINDO's injuries.
       7
           DEFENDANT summoned the compaoy to treat GALINDO. The on-call service treated GALINDO
       8
           and recommended that he ice the wounds. At no point in time did DEFENDANT inform GALINDO
       9
      1O of his option to file a Workers' Compensation Claim nor do they ever provide GALINDO with the

      11 paperwork to do so.
      12          20. On or about August 7, 2019, the following week, the same mobile emergency medical
      13
           service arrived at DEFENDANT's location to perfonn a follow up treatment of GALINDO's
      14
           injuries. The service again recommended GALINDO ice the sore areas aod this time also infonned
      15
           him of stretches and exercises to help relieve ongoing painful symptoms.
      16
                  21. On September 4, 2019 Moorland called GALINDO into his office to administer a
      17
      I 8 Disciplinary Action Report, citing to violations that had occurred in March 2018 and August 2019.

      19 This was GALINDO's first offense and reprimand, throughout his nearly two (2) year employment

      20 term with DEFENDANT. GALINDO felt confused and targeted by Moorland's report, as the
      21
           foundation of the report rested on allegations purported to have occurred months prior the meeting.
      22
           Moorlaod then instructed GALINDO to sign the report. In response, GALINDO requested that he be
      23
           afforded additional time to review the allegations, prior to signing the report. Moorland then
      24
           proceeded to phone DEFENDANT's Human Resources Department, located in Phoenix Arizona to
      25
      26 speak with a woman named Regina. Regina and Moorland discussed GALINDO's request for

      27 additional time to review the report. Thereafter, GALINDO was provided three (3) days to review

      28 and sign the report. Moorland and Regina instructed GALINDO to sign and submit the report no later

           thao September 9, 2019.
                                                        COMPLAINT
Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.23 Page 11 of 36                                     ,r-;·---   -,
                                                                                                                              ''


                 22. On September 9, 2019, GALINDO submitted the report to Moorland and Regina via

      2 email. GALINDO provided edits to each allegations with explanations, clarifying deficiencies and

      3 inaccuracies in the report In response, Moorland confronted GALINDO and questioned his
      4   explanations to the report For the following two (2) weeks after GALINDO's submission of the
      5
          report, Moorland confronted GALINDO several times including but not limited to Friday, September
      6
          15, 2019 and Friday, September 22, 2019.
      7
                 23. On September 27, 2019, Moorland and Regina summoned GALINDO into Moorland's
      8

      9 office. Moorland then administered a second Disciplinary Action Report to GALINDO. In the
     10 second offense, Moorland referenced GALINDO's failure to acknowledge and provide accountability

     11   for the first offense through his September 9, 2019 write-up explanations of the Performance
     12 Improvement Plan. Moorland claims this failure warranted GALINDO's second write-up and report.
     13
          GALINDO felt cornered and over-powered by Moorland and Regina's interrogatory demeanor and
     14
          questioning. GALINDO pleaded with Moorland and Regina to further discuss the ongoing disputed
     15
          allegations from the first report, however both denied further conversation and instead demanded that
     16
          GALINDO sign and submit the second report GALINDO stated he did not agree with the facts of the
     17
     18 second report however, Moorland and Regina repeatedly dismissed these concerned and repeatedly

     19 demanded that GALINDO sign the report Toward the end of the meeting, GALINDO grew
     20 exhausted. Finally, out of desperation and duress, GALINDO hastily signed the second report and
     21
          quickly exited Moorland's office feeling defeated.
     22
                 24. On September 30, 2019, Moorman called GALINDO into his office to discuss the second
     23
          Disciplinary Action Report and the claims GALINDO contends are inaccurate. In this same meeting,
     24
          Moorland asks GALINDO why he did not mention his ongoing backpain from the July 25, 2019
     25
     26 workplace fall. Moorland then tells GALINDO that his teammates had informed him of the severity

     27 of GALINDO's pain. Moorland proceeded to recommend GALINDO seek medical treatment from
     28 DEFENDANT's doctor in La Jolla, California, stating he is "great." Thereafter, GALINDO

          immediately made an appointment with DEFENDANT's doctor. On the same day, GALINDO
                                                      COMPLAINT
Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.24 Page 12 of 36




      1 receives medical treatmept from the doctor who performed X-rays and a physical examination of
      2 GALINDO. GALINDO then sets-up a follow-up appointment with the doctor for the following week.

      3           25. On October 4, 2019, DEFENDANT terminated GALINDO's employment.
      4           26. On or about November 11, 2019, GALINDO received Workers' Compensation Forms
      5
           from DEFENDANT.
      6
                  27. On or about November 13, 2019, GALINDO submits his Workers' Compensation Claim.
       7
                  28. As a result of DEFENDANT'S termination, GALINDO struggles to secure new
       8
           employment and holds difficulty in resuming work as a free-lance estimator, due to lack of support
       9
      IO from former clients who GALINDO had remained unavailable to service due to his two (2) year

      11   employment commitment to DEFENDANT.
      12           29. Plaintiff contends Defendant terminated his employment due to Plaintiffs workplace
      13
           injury, his age, workplace complaints, complaints of retaliation and pursuit of filing a workers'
     14
           compensation claim. Defendants provided a hostile work environment and terminated Plaintiffs
      15
           employment due to complaints about hostile treatment and retaliation for workplace injuries. Plaintiff
     16

      17 has suffered emotional and monetary damages as a result.

      18
      19                                      FIRST CAUSE OF ACTION

     20                                             Age Discrimination
     21
                                           (Government Code §12940, et seq.))
     22
                   30.     Plaintiff incorporates herein by this reference all preceding paragraphs of the
     23
           Complaint as though fully set forth anew.
     24
                   31.     Notwithstanding Plaintiff's longstanding qualifications, Defendant terminated
     25
           Plaintiff from his position in favor of retaining a much younger employee with a much higher salary
     26
           in order to keep him closer to LAX. Moreover, Plaintiff is informed and believes, and on that basis
     27
           alleges, that after his termination Defendant continued to identify an individual to perform the duties
      28


                                                         COMPLAINT
                    Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.25 Page 13 of 36
- ,: .• : ..• •. ··., ·1 -- ..




                                  I    that Plaintiff had loyally and faithfully performed over the years for Defendant who was younger than

                                 2     Defendant and was willing to offer a higher salary than Defendant had paid Plaintiff.

                                 3            32.      As a 64-year--0ld employee of the Defendant, PlaintiffSMOLLEN is a member ofa

                                 4     protected class and qualified to perform the duties and responsibilities of her position, with reasonable

                                 5     accommodation for his disability.

                                               33.     As a direct and proximate result of Defendant's conduct, Plaintiff has and will
                                 6
                                       continue to suffer past and future monetary losses. In addition, Plaintiff has and continues to suffer
                                  7
                                       the loss of other benefits related to his position with Defendant
                                  8
                                               34.     As a legal result of the named Defendants' deliberate, outrageous, despicable               i
                                                                                                                                                   l·
                                  9.                                                                                                               ;
                                       conduct, Plaintiff is entitled to recover punitive and exempiary damages in an amount
                                 10
                                       commensurate with each of Defendants' wrongful acts and sufficient to punish and deter future
                                 11
                                       similar reprehensible conduct.
                                 12
                                               35.     In addition to such other damages as may properly be recovered herein, Plaintiff
                                 13
                                       is entitled to recover prevailing party attorney fees.
                                 14    ///

                                 15    ///
                                 16

                                 17                                      SECOND CAUSE OF ACTION

                                 18                                          Disability Discrimination
                                 19                                    (Government Code §12940, et seq.))
                                 20
                                               36.     Plaintiff re-alleges and incorporates by reference the foregoing allegations as
                                 21
                                       though set forth herein.
                                 22
                                               37.     At all times herein mentioned, California Government Code §§ 12940, et seq. of
                                 23
                                 24    the Fair Employment and Housing Act ("FJ;:HA") (and Title VII of the 1964 Civil Rights Act)

                                 25    and the corresponding regulations of the California Department of Fair Employment and

                                 26 Housing Act were in full force and effect and were binding on Defendant. These sections, inter

                                 27 alia, require Defendant, as an employer, to refrain from discriminating against any employee on
                                 28
                                       the basis of, among other things, physical disability, mental disability, or perceived physical or


                                                                                     COMPLAINT
Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.26 Page 14 of 36




       1 mental disability, race, age discrimination, including the prohibition against harassment in the

      2    workplace based on any of these characteristics.

      3           38.     Within the time provided by law, Plaintiff filed a complaint with the Equal

      4 Employment Opportunity Office and the California Department of Fair Employment and
      5
           Housing, in full compliance with the law, and has received a right to sue letter, thereby
      6
           exhausting any applicable administrative remedy requisite to the commencement of this lawsuit.
       7
                  39.     A true and correct copy of Plaintiff's Right to Sue Notice is attached hereto and
       8
           marked as Exhibit "A," which is incorporated herein by reference.
      9

      10          40.     Based on the misconduct alleged in this Complaint, Plaintiff alleges that

      11   Defendant's decision to terminate Plaintiffs employment and to discriminate against him was

      12   based on Plaintiff's physical disability and/or perceived physical disability.
      13
                  41.     As a result of the statutory violations, Plaintiff has suffered damages, in an
      14
           amount to be determined according to proof at trial, but in excess of the jurisdictional minimum
      15
           of this Court, including past, present and future damages, injuries, losses, costs, and attorneys'
      16
      17 fees.

      18          42.     By reason of the foregoing, Plaintiff has been left without an adequate remedy at

      19 law and should be entitled to appropriate injunctive relief from this Court including, but not

     20    limited to, back-pay, front-pay, and any other applicable benefits of his employment that have
     21
           been denied to him as a result of Defendants' unlawful and discriminatory acts.
     22
                  43.     As a further proximate result of the above-alleged misconduct, Plaintiff was
     23
           required to and did retain attorneys and is therefore entitled to an award of attorneys' fees
     24

     25    according to proof.

     26           44.     The above-alleged misconduct constitutes oppression, fraud or malice, thereby

     27    entitling Plaintiff to an award of punitive damages.

     28

                                             THIRD CAUSE OF ACTION
                                                       COMPLAINT
Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.27 Page 15 of 36




                 Harassment and Retaliation in Violation of Fair Employment and Housing Act,
       1

      2                                     (Government Code§ 129400))

      3           45,     Plaintiff re-alleges and incorporates by reference the foregoing allegations as

      4    though set forth herein.
      5
                  46.     At all times herein mentioned, California Government Code §§ 12940, et seq. of
      6
           the Fair Employment and Housing Act ("FEHA") (and Title VII of the 1964 Civil Rights Act)
       7
           and the corresponding regulations of the California Department of Fair Employment and
       8
           Housing Act were in full force and effect and were binding on Defendant. These sections, inter
       9
      1O alia, require Defendant, as an employer, to refrain from harassing or retaliating any employee on

      11   the basis of, among other things, their physical disability, mental disability, or perceived

      12 physical or mental disability, race, age discrimination.

      13
                  47,     As alleged above, Plaintiff was subjected to a pattern of harassment and
      14
           retaliation by his supervisor, who refused to provide Plaintiff reasonable accommodations for the
      15
           purpose of hurting and harassing the Plaintiff based on his perceived (or actual) physical
      16
           disabilities and/or because of the request for reasonable accommodations be made.
      17

      18          48.     As alleged above, Plaintiff believes and alleges that DEFENDANT and Manager

      19   Charles Moorland harassed Plaintiff GALINDO on numerous occasions when Moorland

     20    administered two consecutive Employee Disciplinary Actions, in response to Plaintiff's
     21
           workplace injury and subsequent medical treatment for injuries.
     22
                  49.     Knowing Plaintiff had to continue working with his work-related injury, and that
     23
           such continued work without offering reasonable accommodations and/or the administration of
     24
           worker's compensation claim forms.
      25

      26           50,    Further, Plaintiff believes and based thereon alleges that DEFENDANT

      27   engineered Plaintiffs termination because of DEFENDANT and Manager Charles Moorland's

      2 8 animus toward Plaintiffs disability and/or perceived disability.


                                                       COMPLAINT
-   .. --.. Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.28 Page 16.of
     ·,                                                                             ......36_........"'""i
                                                                                                                            I
                                                                                                                            !



                             51.     The foregoing conduct was retaliatory and harassing and not consented to, was
                 1
                 2    based on Plaintiff's actual or perceived physical disability, and created an intimidating and

                 3 hostile work environment.
                 4           52.     Such conduct constitutes illegal harassment in violation of Government Code §§
                 5
                      129400) and (k) other provisions of PEHA.
                 6
                             53.     DEFENDANT is strictly liable for said harassment by Defendant's Manager
                  7
                      Charles Moorland because at all times relevant, the misconduct alleged in this Complaint was
                 8
                  9 committed by Plaintiff's supervisor.

                 10          54.     Defendants are also liable because they knew or should have known, through

                 11   supervisors, of the illegal harassment of its employees and failed to take immediate and

                 12 appropriate corrective action, which misconduct violates Government Code§§ 129400) and (k).

                 13
                             55.     Within the time provided by law, Plaintiff filed a complaint with the Equal
                 14
                      Employment Opportunity Office and the California Department of Pair Employment and
                 15
                      Housing, in full compliance with the law, and has received a right to sue letter, thereby
                 16
                      exhausting any applicable administrative remedy requisite to the commencement of this lawsuit.
                 17

                 18           56.    A true and correct copy of Plaintiffs Right to Sue Notice is attached hereto and

                 19 marked as Exhibit "A," which is incorporated herein by reference.

                20            57.    As a proximate and legal result of the above-alleged misconduct, Plaintiff
                21
                      suffered damages in an amount according to proof.
                 22
                              58.    As a further proximate result of the above-alleged misconduct, Plaintiff lost
                 23
                      employment benefits, including wages and fringe benefits, in an amount according to proof.
                 24
                              59.    By reason of the foregoing, Plaintiff has been left without an adequate remedy at
                 25
                 26   law, and should be entitled to appropriate injunctive relief from this Court to be proven at trial.

                 27           60.    As a further proximate result of the above-alleged misconduct, Plaintiff was

                 28 required to and did retain attorneys and is therefore entitled to an award of attorneys' fees

                      according to proof.
                                                                  COMPLAINT
· ·~~y:,°0/:::_.;;_:.;(Case
                        I '.:·:,::-:.'3:20-cv-01177-JM-MDD
                                      .'/··-•. "l.·.··., •~~.7_,~._~;•.·,:·?}.J •;:-.-,:;;.~.,.;~~!?,·5::-:~::r;.;·...Document
                                                                                                                      :-.-,:~·.·.-.1 ~:::•:":;. ·:·..-•.1-2            Filed 06/26/20
                                                                                                                                                        :.::-~:~~~1-i"\·'.•:--':.:,,;¢_:.r-.;.:1                            PageID.29
                                                                                                                                                                                                 :..:: !~.-.•: ... • ···..~;f·::ic-~:-:.:·;:·•.,             Page 17 of 36· '., •• · -· ••
                                                                                                                                                                                                                                                 I •-~':-:·;,,:.;·,'i:':::;8':'-=-":.({~.'-','l.5'.'I   • •. 1·
                                                                                                                                                                                                                                                                                                             I




                                                                        61.              Plaintiff is informed and believes, and based thereon alleges, that in committing
                                               1
                                               2       the aforesaid wrongful acts, Defendants acted with malice, oppression, and disregard of

                                               3       Plaintiffs rights and interests, thereby entitling Plaintiff to an award of punitive and exemplary

                                               4
                                                       damages.
                                               5
                                                       Ill
                                               6
                                                       Ill
                                               7
                                                       Ill
                                               8
                                               9 Ill

                                             10 Ill

                                             11         Ill
                                             12                                                                                FOURTH CAUSE OF ACTION
                                             13
                                                                                                                      Failure to Take Prevent Discrimination
                                             14
                                                                                                                  (California Government Code§§ 12940(k))
                                             15
                                                                         62.             Plaintiff re-alleges and incorporates by reference the foregoing allegations as
                                             16
                                             l7         though set forth herein.

                                             18                          63.              At all times herein mentioned, California Government Code§§ 12940, et seq. of

                                             19         the Fair Employment and Housing Act ("FEHA") (and Title VII of the 1964 Civil Rights Act)

                                             20 and the corresponding regulations of the California Department of Fair Employment and

                                             21
                                                        Housing Act were in full force and effect and were binding on Defendant. These sections, inter
                                             22
                                                        a/ia, require Defendant, as an employer, to refrain from discriminating against any employee on
                                             23
                                                        the basis of, among other things, physical disability, mental disability, or perceived physical or
                                             24
                                                        mental disability, race, age discrimination, including the prohibition against harassment in the
                                             25
                                             26 workplace based on any of these characteristics.

                                             27                           64.             Plaintiff is informed and believes and thereon alleges that DEFENDANT failed to

                                             28         take all steps reasonably necessary to prevent discrimination and harassment from occurring in

                                                        violation of the applicable provisions of Government Code§§ 12940, et seq.
                                                                                                                                                         COMPLAINT
Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.30 Page 18 of 36
                                                                            ·,- .,.•,c·.·.;-,.,,.·:,cc!

                                                                                                                '

                   65.     Such failure to act and violation ofFEHA caused Plaintiff to be harassed and

        2 discriminated against, as alleged above.

        3          66.     Within the time provided by law, Plaintiff filed a complaint with the Equal

        4 Employment Opportunity Office and the California Department of Fair Employment and

        5
            Housing, in full compliance with the law, and has received a right to sue letter, thereby
        6
            exhausting any applicable administrative remedy requisite to the commencement of this lawsuit.
        7
                   67.     A true and correct copy of Plaintiff's Right to Sue Notice is attached hereto and
        8
            marked as Exhibit "A," which is incorporated herein by reference.
        9

       10          68.     Based on the misconduct alleged in this Complaint, DEFENDANT's conduct

       11   legally and directly caused Plaintiff to be harassed and suffer damages subject to proof at the

       12 time of trial.

       13                  The above-alleged conduct caused Plaintiff to lose wages and fringe benefits in an
                   69.
       14
            amount according to proof.
       15
                    70.    Plaintiff is entitled to recover attorneys' fees pursuant to the provisions of
       16
            Government Code§§ 12940, et seq.
       17

       18           71.    The above-alleged conduct constitutes oppression, fraud or malice, thereby

       19 entitling Plaintiff to an award of punitive damages.

       20
       21                                     FIFTH CAUSE OF ACTION
       22
                                              Failure to Accommodate and
       23
                                      Failure to Engage in the Interactive Process
       24
                              (Government Code§§ 12926.l(c), 12940(m), and 12940 (n))
       25
       26           72.    Plaintiff re-alleges and incorporates by reference the foregoing allegations as

       27 though set forth herein.

       28           73.    At all times herein mentioned, California Government Code §§ 12940, et seq. of

            the Fair Employment and Housing Act ("FEHA") (and Title VII of the 1964 Civil Rights Act)
                                                   COMPLAINT
    Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.31 Page 19 of 36
,




               and the corresponding regulations of the California Department of Fair Employment and

          2 Housing Act were in full force and effect and were binding on Defendant. These sections, inter

          3    a/ia, require Defendant, as an employer, to engage in the interactive process with its employees
          4    to determine the propriety of reasonable accommodations for employees that have or are
          5
               perceived to have disabilities.
          6
                       74.    By engaging in the course of conduct as alleged above, DEFENDANT failed to
          7
               engage in a timely, good faith, interactive process with Plaintiff to determine effective
          8
               reasonable accommodations to the extent he needed them in violation of the applicable
          9
         IO provisions of Government Code §§ 12940, et seq.

         11            75.    Within the time provided by law, Plaintiff filed a complaint with the Equal

         12 Employment Opportunity Office and the California Department of Fair Employment and

         13
               Housing, in full compliance with the Jaw, and has received a right to sue letter, thereby
         14
               exhausting any applicable administrative remedy requisite to the commencement of this lawsuit.
          15
                       76.     A true and correct copy of Plaintiff's Right to Sue Notice is attached hereto and
          16
               marked as Exhibit "A," which is incorporated herein by reference.
          17

          18           77.     DEFENDANT's conduct legally and directly caused Plaintiff to suffer damages

          19   subject to proof at the time of trial.

          20           78.     The above-alleged conduct caused Plaintiff to lose wages and fringe benefits in an
          21
               amount according to proof.
          22
                       79.     Plaintiff is entitled to recover attorneys' fees pursuant to the provisions of
          23
               Government Code §§ 12940, et seq.
          24
                       80.     The above-alleged conduct constitutes oppression, fraud or malice, thereby
          25
          26   entitling Plaintiff to an award of punitive damages.

          27                                       SIXTH CAUSE OF ACTION

          28                          Wrongful Termination in Violation of Public Policy


                                                            COMPLAINT
·:::,·,::··,::.: I   Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.32 Page 20 of 36




                                       81.     Plaintiff re-alleges and incorporates by reference the foregoing allegations as
                           1
                           2 though set forth herein.

                           3           82.     During the time that Plaintiff worked for DEFENDANT Plaintiff is informed and

                           4    believes and based thereon alleges that Plaintiff suffered egregious disability discrimination
                           5
                                and/or perceived disability discrimination, and retaliation with respect to workplace complaints
                           6
                                and requests for reasonable accommodations he made.
                           7
                                       83.     Plaintiff believes and alleges that DEFENDANT terminated Plaintiff's
                           8
                                employment because of his disability or perceived disability, and/or because of his requests for
                           9
                          10 reasonable accommodations Plaintiff made for his disability and/or perceived disability.

                          11           84.     Based on the misconduct alleged in this Complaint, Plaintiff believes and alleges

                           12 that Plaintiff's termination was wrongful because it was in violation of the public policy of the

                           13
                                State of California in that Plaintiff's termination was based on DEFENDANT's dislike of
                           14
                                Plaintiff's disability and/or perceived disability, and/or because of the workplace complaints and
                           15
                                requests for reasonable accommodations Plaintiff made seeking accommodations for his
                           16
                                disability and/or perceived disability and/or because he wanted to file a workers' compensation
                           17
                           18 claim.

                           19          85.     Defendant's discharge of Plaintiff violated the public policy of the State of

                           2°   California, as expressed in provisions of the California Fair Employment and Housing Act
                           21
                                (Government Code §12940, et seq.), the Constitution of the State of California, including Article
                           22
                                I § 8; the California Civil Code; California Government Code §§ 12900, el seq., including, but
                           23
                                not limited to sections 12920, 12921, 12926.1, 12940, etc., which prohibit discrimination and
                           24
                                the termination of an employee's employment because of, among other things, their race, age,
                           25
                           26 and/or physical or mental disability (actual or perceived), and California Labor Code § 132,

                           27 which prohibits the discrimination and termination of an employee that filed or threatens to file a

                           28 workers' compensation claim.


                                                                            COMPLAINT
Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.33 Page 21 of 36




                   86.    ln terminating Plaintiff for these reasons and under the circumstances alleged
       I
      2    herein, Defendant violated the fundamental public policies embodied in the Fair Employment

      3 and Housing Act, and other laws and regulations identified herein.

      4                   As a direct, foreseeable, and proximate result of Defendants' wrongful
                   87.
       5
           termination of Plaintiff in violation of the public policy of the State of California, Plaintiff
      6
           sustained damages in the form of lost and continued loss of income and benefits, and has
       7
           suffered and continues to suffer humiliation, embarrassment, mental and emotional distress, and
      8
           discomfort all to Plaintiffs damage in an amount to be proven at trial.
       9

      10           88.     Because the acts taken toward Plaintiff were carried out by managerial employees

      11   acting in a deliberate, cold, callous, malicious, oppressive, and intentional manner in order to

      12   injure and damage Plaintiff, Plaintiff requests the assessment of punitive damages against
      13
           Defendants in an amount appropriate to punish and make an example of DEFENDANT.
      14

      15
                                           SEVENTH CAUSE OF ACTION
      16
                                      Intentional Infliction of Emotional Distress
      17

      18           89.     Plaintiff re-alleges and incorporates by reference the foregoing allegations as

      19 though set forth herein.

      20           90.     Based on the above-alleged acts, Defendants' misconduct was extreme,
      21
           outrageous and done with the intent to cause emotional distress by endangering Plaintiff into
      22
           working on and fixing the VRT ride operations with his injury or with reckless disregard of the
      23
           probability of causing Plaintiff emotional distress.
      24
                   91.     During the course of his employment with Defendant, Plaintiff was subjected to
      25
      26   acts that were intentional, extreme, outrageous, and done with the intent to cause emotional

      27   distress or with reckless disregard of the probability of causing Plaintiff emotional distress,

      28   including but not limited to:


                                                        COMPLAINT
     Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.34 Page•' 22
                                                                            .· :. ····•of.·:-36
..                                                                                            .'




                        (a)     Plaintiff is informed and believes, and based thereon alleges, that
            1
                                Defendant intentionally disseminated Plaintiff's confidential survey
            2                   feedback and submission.

            3           (b)     Plaintiff is informed and believes, and based thereon alleges, that Manager
                                Charles Moorland and Defendant's disciplinary action reports (2) against
            4                   Plaintiff's performance were a pretextual guise for discriminatory
                                employment practices, premised on PLAINTIFF's workplace injury and
             5
                                candid submission to the purportedly confidential survey exercise.
            6
                        (c)     Plaintiff is informed and believes, and based thereon alleges, that Plaintiff
             7                  was terminated for fabricated reasons, in that the real reason he was
                                terminated is because of the above alleged misconduct committed by
             8                  Manager Charles Moorland ratified by DEFENDANT; and.
             9
                        (d)     Plaintiff is informed and believes, and based thereon alleges, that Manager
            10                  Charles Moorland and Defendant intentionally engineered Plaintiff's
                                termination because they/it had an animus toward people with disabilities
            11                  and or people that intend to file workers' compensation claims.

            12          92.     As a direct and proximate result of the Defendant's conduct, Plaintiff is informed
            13
                 and believes, and based thereon alleges, that Plaintiff has been subjected to severe emotional
            14
                 distress and will continue to suffer severe and permanent humiliation, mental pain and anguish,
            15
                 and will continue to live in a constant state of emotional tension and distress.
            16
                        93.     As a direct and proximate result of the Defendant, and its actions, Plaintiff is
            17
            J8   informed and believes, and based thereon alleges, that Plaintiff has suffered severe and serious

            19   damages, in an amount to be proven at trial.

            20          94.     Plaintiff is informed and believes, and based thereon alleges, that in committing
            21
                 the aforesaid wrongful acts, Defendants acted with malice, oppression, and disregard of
            22
                 Plaintiff's rights and interests, thereby entitling Plaintiff to an award of punitive and exemplary
            23
                 damages in an amount to be determined at trial.
            24
            25

            26                                        PRAYER FOR RELIEF

            27   WHEREFORE, Plaintiff pray for judgment and relief as follows:

            28


                                                             COMPLAINT
Case 3:20-cv-01177-JM-MDD Document 1-2 Filed
                                          : ;-: •·~..06/26/20                            PageID.35
                                                     -, •; ·····~':-,,.~"':/~''.·?...'.~°::"<·1                                 Page 23' '·-'·-~·
                                                                                                1,<;--::.::-:-;..'.;.:-:7.:."·~-':,',C?:,':.'S.'.i!'.I of 36
                                                                                                                                                           .,·,·. ·..·; .., :,·.· ..·· -r

                                                                                                                                                                                        t




              I                I.         For compensatory damages, including Joss of wages, promotional opportunities,
              2                            benefits and otber opportunities of employment, according to proof;

              3                2.         For mental and emotional distress damages;

              4                3.         For injunctive and declaratory relief;

              5                4.         A determination !bat Defendants violated Cal. Labor Code § 1102.5 (a), (b)

              6                            and/or (c);
                               5.          For an award of interest, including prejudgment interest, at the legal rate;
              7
                               6.          For an award of prevailing party attorney fees as allowed by Cal. Gov. Code§
              8
                                           12965(b);
              9
                               7.          For punitive and exemplary damages in an amount sufficient to punish and deter
             10
                                           defendants' outrageous conduct;
             II
                               8.          For costs of suit herein; and
             12
                               9.          For such other and further relied as the Court may deem just and proper.
             13
             14
             15
             16                                                                         The Larabee Law Firm
             17
             18
             19
                    Dated: April 2, 2020                                                Joel Larabee, Esq.
             20                                                                         Attorney for Plaintiff
             21
             22
             23
             24
             25
             26
             27
             28


                                                                                     COMPLAINT
Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.36 Page 24 of 36




      2
      3
      4
      5
      6
      7
      8
      9
     10
     II

     12
     13                            EXHIBIT "A"
     14
     15
     16
     17
      18
      19
     20
     21
     22
     23
     24
     25
     26
     27
     28


                                      COMPLAINT
Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.37 Page 25 of 36




/(/;'?,-~~~      STATE OE CAI lfOBNIA. IAudneH Cqnsymm Se'Ylw gpd HolCilng ARMGY                  GAVIN NEWSOM GOVERNOR


    ~
                                                                                                      KEVIN KISH, DIRECTOR
, ·.,, -ii,-~,   DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
tt~rr
~
  l!2   lat      2218 Kausen Drive, Suite 100 I Elk Grove I CA 195758
                 (800) 884-1684 (V~co) I (800) 700-2320 [TTY) I Csllfomla's Relay SoNlco at 711
                 http://wwW.dfeh.ca.gov I Emall: contaeLcenter@dfeh.ca.gov


        March 3, 2020

        Sarah Gallagher
        891 O University Center Lane, Ste. 400
        San Diego, California 92122
        Sarah Gallagher
        891 O University Center Lane, Ste. 400
        San Diego, California 92122

        RE:      Notice to Complainant's Attorney
                 DFEH Matter Number: 202003-09478903
                 Right to Sue: Galindo/ HARRIS REBAR SERVICES CORPORATION

        Dear Sarah GallagherSarah Gallagher:

        Attached is a copy of your complaint of discrimination filed with the Department of Fair
        Employment and Housing (DFEH) pursuant to the California Fair Employment and
        Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
        Notice of Case Closure and Right to Sue.

        Pursuant to Government Code section 12962, DFEH will not serve these
        documents on the employer. You must serve the complaint separately, to all named
        respondents. Please refer to the attached Notice of Case Closure and Right to Sue for
        information regarding filing a private lawsuit in the State of California. A courtesy "Notice
        of Filing of Discrimination Complaint" is attached for your convenience.

        Be advised that the DFEH does not review or edit the complaint form to ensure that it
        meets procedural or statutory requirements.

        Sincerely,


        Department of Fair Employment and Housing
Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.38 Page 26 of 36



                        rcmwmftt 5eo1sn aod Hnmdnn NmtlSY
          SWf Of CAUEPBN]A IRlm1nm                                                                          GAYJN NEWSOM GOYfBNOB
                                                                                                                KEVIN KISH, DIRECTOR
          DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
          2218 Kausen Drive, Suite 100 I Elk Grove I CA 186758
          (800) 884-1684 (Voice) I (800) 70~2320 (TTY) I Callfomla's Relay Service at 711
          http://www.dfeh.ca.gov I Emall: contact.center@dfeh.ca.gov


   March 3, 2020

    RE:   Notice of Filing of Discrimination Complaint
          DFEH Matter Number: 202003-09478903
          Right to Sue: Galindo/ HARRIS REBAR SERVICES CORPORATION

   To All Respondent(s):
                                                                   '
   Enclosed is a copy of a complaint of discrimination that has been filed with the
   Department of Fair Employment and Housing (DFEH) in accordance with Government
   Code section 12960. This constitutes service of the complaint pursuant to Government
   Code section 12962. The complainant has requested an authorization to file a lawsuit.
   This case is not being investigated by DFEH and is being closed immediately. A copy of
   the Notice of Case Closure and Right to Sue is enclosed for your records.

    Please refer to the attached complaint for                         alist of all respondent(s) and their contact
    information.

    No response to DFEH is requested or required.

    Sincerely,


    Department of Fair Employment and Housing
Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.39 .Page
                                                                 ,.- ... ~·- ...-. 27
                                                                                   ,·- ~· of     36
                                                                                           ·-·t. - .                         ••,•,   --·••,
                                                                                                                                              -~-)
                                                                                                                                                 I
                                                                                                                                                 r
 . .. ? ~      STA"[f Pf CAI IEPBNIA I BYWltHU Cnn:ivmAr Smx!em nod HPUl'IPP An!'PCY              GAVIN NEWSOM GQVFRNOB


i7,~iil?''j)                                                                                          KEVIN KISH, DIRECTOR
               DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
  b_  lcl      2218 Kausen Orlve, Suite 100 I Elk Grove I CA I 95758
               (600) 884-1684 (Voice) I (800) 700-2320 (TTY) I Ca!!fom!e's Relay Service at 711
 ~~            http://wwN.dfeh.ca.gov I Emall: contact.center@dfeh.ca.gov


      March 3, 2020

      Carlos Galindo
     891 0 University Center Lane, Ste. 400
     San Diego, California 92122

      RE:      Notice of Case Closure and Right to Sue
               DFEH Matter Number: 202003-09478903
               Right to Sue: Galindo/ HARRIS REBAR SERVICES CORPORATION

     Dear Carlos Galindo,

     This letter informs you that the above-referenced complaint was filed with the
     Department of Fair Employment and Housing (DFEH) has been closed effective March
     3, 2020 because an immediate Right to Sue notice was requested. DFEH will take no
     further action on the complaint.

     This letter is also your Right to Sue notice. According to Government Code section
     12965, subdivision (b), a civil action may be brought under the provisions of the Fair
     Employment and Housing Act against the person, employer, labor organization or
     employment agency named in the above-referenced complaint. The civil action must be
     filed within one year from the date of this letter.

     To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
     Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
     DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
     whichever is earlier.

     Sincerely,


     Department of Fair Employment and Housing
'.,1
       Case 3:20-cv-01177-JM-MDD
                  '•\•.•••••-.• • r.~.~ ......,, ...,.r::~1 ,,.,...Document                                1-2 •••••••
                                                                   .,., ....... _ .. ,• .. ';.'·.,·•,·,·•·c·._.•,,I., Filed 06/26/20 PageID.40 Page 28 of 36
                                                                                          •·••',.••••·•'-~\ul...•••••···j   •. . . ~ . A . .   '~••••••••••••••••••-·




         1                            COMPLAINT OF EMPLOYMENT DISCRIMINATION
                                            BEFORE THE STATE OF CALIFORNIA
         2                          DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                                    Under the California Fair Employment and Housing Act
         3                                       (Gov. Code,§ 12900 et seq.)
         4
              In the Matter of the Complaint of
         5     Carlos Galindo                                                                         DFEH No. 202003-09478903

         6                                            Complainant,
         7    vs.

         8      HARRIS REBAR SERVICES CORPORATION
                28 Liberty Street
         9      New York, New York 10005
       10                                  Respondents
       11
       12 1. Respondent HARRIS REBAR SERVICES CORPORATION is an employer
          subject to suit under the California Fair Employment and Housing Act (FEHA) (Gov.
       13 Code,§ 12900 et seq.).
       14 2. Complainant Carlos Galindo, resides in the City of San Diego State of
       15 California.

        16 3. Complainant alleges that on or about November 13, 2019, respondent took the
           following adverse actions:
        17
           Complainant was harassed because of complainant's disability (physical or
        18
           mental), age (40 and. over).
        19
           Complainant was discriminated against because of complainant's disability
        20 (physical or mental), age (40 and over) and as a result of the discrimination was
           terminated, laid off, reprimanded, asked impermissible non-job-related questions,
        21 denied reasonable accommodation for a disability.'

        22
               Complainant experienced retaliation because complainant reported or resisted
        23     any form of discrimination or harassment, requested or used a disability-related
               accommodation and as a result was terminated, laid off, reprimanded, asked
        24     impermissible non-job-related questions, denied reasonable accommodation for a
               disability.
        25

        26
        27 lf-----------,a-----,-,--:---=o~-,.;.c1---===-==-===-------------l
                                                      Complaint - DFEH No. 202003-09478903

        28 Date Filed: March 3, 2020
                Case
• -· ·: ...,~;..r,,~, ... '.:·1   3:20-cv-01177-JM-MDD
                                   ',·•• ,,....                                           Document
                                                -- ·.·· · • •· •·r ·- ·. •. · · -.,._-•:·.·,~-•':~.,·,.._._~.,~,:-·-:1 ..1-2          Filed .••06/26/20
                                                                                                                          ".'•.·-·... •--'•-'-----• ,.0: .. .1
                                                                                                                                                                         PageID.41
                                                                                                                                                               ":;· • ••••':.· •
                                                                                                                                                                    _r,;:t. _____,-,.•1 __ Page
                                                                                                                                                                                           ,_ ... ·... 29    of ·-----
                                                                                                                                                                                                       -;._ .... 36      .,




                       1
                         Additional Complaint Details: Defendant HARRIS is North America's self-
                       2 proclaimed leading fabricator, installer and distributor of concrete reinforcing steel
                         and related products. HARRIS REBAR SERVICES CORP, is owned by NUCOR
                       3
                         INC., North America's largest producer of rebar and steel products, with more than
                       4 70 locations across the United States and Canada.

                       5 On August 1, 2017, HARRIS hired GALINDO as an Estimator. PLAINTIFF's duties
                         included, but were not were not limited to: organizing and delivering bids to new
                       6 customers, scouting new customers and communicating with current managers on

                       7 tasks and upcoming projects.
                     8 Upon hiring, DEFENDANT placed all employees, including GALINDO, on a
                       probationary term for the first three (3) months of their employment. During the
                     9 three (3) month probationary term. GALINDO did not receive any negative oral or·
                       written feedback.
                    1
                     O Throughout his employment, GALINDO worked to the best of his ability in an
                    11 efficient and hard-working manner. He received no complaints or issues from his
                       coworkers or Defendant.
                    12
                       Throughout GALINDO's employment, Manager Charles Moorman and employee
                    13 Dan Smith frequently and repeatedly ridiculed GALINDO. Moorman often
                       approached GALINDO, with Smith at his side, to ask ageist questions such as,
                    14
                       "When are you going to retire, Carlos?" "How older are you?" and "How long are you
                    15 going to keep doing this?" To their disappointment, GALINDO would firmly respond,
                       "I will not retire" and "I have two children to put through college" or words to that
                    16 affect.

                    17 On one particular occasion, Moorman laughingly approached GALINDO and said,
                      "Don't tell me you want to keep working! Do you want to be like Earl!?" Earl was a
                    18
                      former employee of DEFENDANT and by far the oldest employee in the workplace.
                   19 In response, GALINDO stated, "Why not? If I can keep working, I will." GALINDO
                      grew irritated by Moorland and Smith's derived pleasure from poking fun at his age
                   20 and working status. GALINDO felt ashamed for working at his age but continued to
                      work to provide for his family.
                    21
                   22 On August 5, 2019, per Defendant's instruction, GALINDO submitted a confidential
                      survey, describing his perception and opinion of daily operations and on-staff
                   23 managers, including but not limited to the performance of Manager Charles
                      Moorman. GALINDO likened Moorman's managerial style to that of a tyrant and
                   24 voiced ongoing challenges he an_d coworkers faced while working alongside
                      Moorman. Upon submission, Lisa Nelson, an employee at the location, collected the
                   25
                      surveys. Nelson was tasked with submitting the surveys to corporate, located in
                   26
                   271f----------~--~=,..,--,,-2;...-~=----------------1
                                                                                  Complaint - DFEH No. 202003-09478903
                   28 Date Filed: March 3. 2020
Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.42 Page 30 of 36




 1   Phoenix, Arizona. Upon collection, GALINDO grew anxious because he knew
     Nelson and Moorman remained close confidants outside of the office, frequently
 2   camping together on their free time.
 3 Shortly after GALINDO's survey submission, Moorland displayed negative
 4 deferential treatment towards GALINDO. GALINDO became certain that Nelson had
   share his confidential survey feedback with Moorland, as the behavior shift was
 5 drastic and appeared to have occurred almost overnight. Moorland, who once
   frequently shared morning banter with GALINDO, now treated GALINDO like a foe,
 6 distancing himself from interaction and regularly making harsh verbal criticism about
   GALINDO's work performance.
 7
 8 On July 25, 2019, GALINDO suffered a workplace injury. GALINDO's workplace
   office consisted of a trailer with a mobile metal staircase, containing gaps between
 9 the stair steps. The staircase was not anchored. While GALINDO stepped up a stair
   toward his office door, his right foot fell through a gap. Immediately, GALINDO fell
10 and landed on his butt with his leg against his chest. Shortly after, GALINDO's
11 teammates reported the fall to Moorman. Moorman approached GALINDO to ask if
   he was okay. GALINDO respond, "Yes, I am alright but the fall hurt" or words to that
12 effect.

13   The following week, GALINDO experienced severe pain in his back and tingling
     numbness in his legs and lower extremities. On or about August 1, 2019, the
14   following week, a mobile emergency medical service arrives at DEFENDANT's
15   location to treat GALINDO's injuries. DEFENDANT summoned the company to treat
     GALINDO. The on-call service treated GALINDO and recommended that he ice the
16   wounds. At no point in time did DEFENDANT inform GALINDO of his option to file a
     Workers' Compensation Claim nor do they ever provide GALINDO with the
17   paperwork to do so.
18
   On or about August 7, 2019, the following week, the same mobile emergency
19 medical service arrived at DEFENDANT'S location to perform a follow up treatment
   of GALINDO's injuries. The service again recommended GALINDO ice the sore
20 areas and this time also informed him of stretches and exercises to help relieve
   ongoing painful symptoms.
21
22 On September 4, 2019 Moorland called GALINDO into his office to administer a
   Disciplinary Action Report, citing to violations that had occurred in March 2018 and
23 August 2019. This was GALINDO's first offense and reprimand, throughout his
   nearly two (2) year employment term with DEFENDANT. GALINDO felt confused
24 and targeted by Moorland's report, as the foundation of the report rested on
   allegations purported to have occurred months prior the meeting. Moorland then
25 instructed GALINDO to sign the report. In response, GALINDO requested that he be

26
2711----------~--~=,..,.-,,-3~-~---------------I
               Complaint - DFEH No. 202003-09478903
28   Date Filed: March 3, 2020
Case 3:20-cv-01177-JM-MDD                                               Document 1-2 Filed 06/26/20
      :·.-:~•.:~ • -~. ·':'::.- -.~;~--.•-·.'1..I '_...,y,-·.. -. ... -.... -- •, _.-,•, · : •. : ' . ·-· ..,., ... _, : .I
                                                                                                                                        PageID.43 •Page 31 ;_=:_-:_-
                                                                                                                            : '" ·.• •:.:. :::.:-:!:.~::::•.• :::.:.:.,
                                                                                                                                                                        of ::36
                                                                                                                                                                             • :: ::-:1.
                                                                                                                                                        r -.-:--.:.:.:;;,••·-~,..;         '




   1 afforded additional time to review the allegations, prior to signing the report.
     Moorland then proceeded to phone DEFENDANT's Human Resources Department,
   2 located in Pheonix Arizona to speak with a woman named Regina. Regina and
     Moorland discussed GALINDO's request for additional time to review the report.
   3
     Thereafter, GALINDO was provided three (3) days to review and sign the report.
   4 Moorland and Regina instructed GALINDO to sign and submit the report no later
     than September 9, 2019.
   5
     On September 9, 2019, GALINDO submitted the report to Moorland and Regina via
   6 email. GALINDO provided edits to each allegations with explanations, clarifying

   7 deficiencies and inaccuracies in the report. In response, Moorland confronted
     GALINDO and questioned his explanations to the report. For the following two (2)
   8 weeks after GALINDO's submission of the report, Moorland confronted GALINDO
     several times including but not limited to Friday, September 15, 2019 and Friday,
   9 September 22, 2019.
 10 On September 27, 2019, Moorland and Regina summoned GALINDO into

 11 Moorland's office. Moorland then administered a second Disciplinary Action Report
    to GALINDO. In the second offense, Moorland referenced GALINDO's failure to
 12 acknowledge and provide accountability for the first offense through his September
    9, 2019 write-up explanations of the Performance Improvement Plan. Moorland
 13 claims this failure warranted GALINDO's second write-up and report. GALINDO felt
    cornered and over-powered by Moorland and Regina's interrogatory demeanor and
 14
    questioning. GALINDO pleaded with Moorland and Regina to further discuss the
 15 ongoing disputed allegations from the first report, however both denied further
    conversation and instead demanded that GALINDO sign and submit the second
 16 report. GALINDO stated he did not agree with the facts of the second report
    however, Moorland and Regina repeatedly dismissed these concerned and
 17 repeatedly demanded that GALINDO sign the report. Toward the end of the
    meeting, GALINDO grew exhausted. Finally, out of desperation and duress,
 18
    GALINDO hastily signed the second report and quickly exited Moorland's office
 19 feeling defeated.

 20      On September 30, 2019, Moorman called GALINDO into his office to discuss the
         second Disciplinary Action Report and the claims GALINDO contends are
 21      inaccurate. In this same meeting, Moorland asks GALINDO why he did not mention
 22      his ongoing backpain from the July 25, 2019 workplace fall. Moorland then tells
         GALINDO that his teammates had informed him of the severity of GALINDO's pain.
 23      Moorland proceeded to recommend GALINDO seek medical treatment from
         DEFENDANT's doctor in La Jolla, California, stating he is "great." Thereafter,
 24      GALINDO immediately made an appointment with DEFENDANT's doctor. On the
         same day, GALINDO receives medical treatment from the doctor who performed X-
 25

 26
 27   lr----------;:--~,--;=a.-:-'"'-,........,==-=====------------i
                         Complaint- DFEH No. 202003-09478903
 28      Date Filed: March 3, 2020
Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.44 Page 32 of 36 . ,.- .                 ,
                                                                                              :.-:-: ..




 1   rays and a physical examination of GALINDO. GALINDO then sets-up a follow-up
     appointment with the doctor for the following week.
 2
     On October 4, 2019, DEFENDANT terminated GALINDO's employment.
 3
 4   On or about November 11, 2019, GALINDO received Workers' Compensation
     Forms from DEFENDANT.                                               .
 5
   On or about November 13, 2019, GALINDO submits his Workers' Compensation
 6 Claim.
    As a result of DEFENDANT'S termination, GALINDO struggles to secure new
 7
   employment and holds difficulty in resuming work as a free-lance estimator, due to
 8 lack of support from former clients who GALINDO had remained unavailable to
   service due to his two (2) year employment commitment to DEFENDANT.
 9 Plaintiff contends Defendant terminated his employment due to Plaintiffs workplace
   injury, his age, workplace complaints, complaints of retaliation and pursuit of filing a
10 workers' compensation claim. Defendants provided a hostile work environment and
11 terminated Plaintiffs employment due to complaints about hostile treatment and
   retaliation for workplace injuries. Plaintiff has suffered emotional and monetary
12 damages as a result.

13

14
15
16
17

18
19

20

21

22

23

24
25
26
2711---------~~~~~=~•~5-~~~~~~----------~
              Complaint - DFEH No. 202003-09478903

28
     Date Filed: March 3, 2020
Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.45 Page 33 of 36




 1 VERIFICATION

 2 I, Sarah E. Gallaher, am the Attorney in the above-entitled complaint. I have read
   the foregoing complaint and know the contents thereof. The matters alleged are
 3
   based on information and belief, which I believe to be true.
 4
   On March 3, 2020, I declare under penalty of perjury under the laws of the State of
 5 California that the foregoing is true and correct.

 6                                                                    San Diego, CA
 7
 8
 9

10

11

12
13
14
15
16
17
18
19
20

21
22
23
24
25
26
271f-------------,,,.----,--,,-,--==~·~6:...·-==-==~=~-----------l
                       Complaint- DFEH No. 202003-09478903
28   Date Filed: March 3, 2020
Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.46 Page 34 of 36




                   EXHIBIT B
            Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.47 Page 35 of 36
                                                                                                                                                                      POS-010
  ATTORNEY OR•PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                                      FOR COURT USE ONLY
  Jeel D. Larabee, Esq. SB #243117
  The Larabee Law Firm
  7676 Hazard Center Drive, Suite 500                                                                           -=:ii            _
                                                                                                                ........     l"!CII

  San Diego, CA 92108
         TELEPHONE NO.: (619) 376-1777
  E-MAIL ADDRESS (Optional):
                                                           FAX NO. (Optional):   619-342-8550
                                                                                                                ===::!! - E:
                                                                                                                ~~
                                                                                                                c......ai   --=== -- -
                                                                                                                                      i"
                                                                                                                                      -=-




         ATTORNEY FOR (Name): Plaintiff                                                                         ~~                    -j--
...,.._S_u_p_e_ri_o_r_C_o_u_rt_o_f_C_a_l_if_o_rn_i_a_,C-o-un_ty_o_f_S_a_n_D-ie_g_o_ _ _ _ _ _ _ _ _ _ _ _ _ _   ~ ~~


      STREET ADDRESS:      330 West Broadway
    MAILING ADDRESS:
   cm AND ZIP cooE:  San Diego, CA 92101
        BRANCH NAME: Central Courthouse
   PLAINTIFF/PETITIONER:  CARLOS GALINDO, an individua                                                            CASE NUMBER:
                                                                                                                               37-2020-00015722-CU-WT-CTL
DEFENDANT/RESPONDENT:              HARRIS REBAR SERVICES CORP., a Delaware corporation, et al
                                                                                                                  Ref. No. or File No.:
                                   PROOF OF SERVICE OF SUMMONS                                                                        Galindo vs. Harris Rebar

                                                 (Separate proof of service is required for each party served.)
     1.    At the time of service I was at least 18 years of age and not a party to this action.
     2.    I served copies of:
           a. ~ summons
           b. ~ complaint
           c. ~ Alternative Dispute Resolution (ADR) package
           d. ~ Civil Case Cover Sheet (served in complex cases only)
           e.   D   cross-complaint
           f.   ~ other (specify documents):
     NOTICE OF CASE ASSIGNMENT AND CASE MANAGEMENT CONFERENCE; NOTICE OF ELIGIBILITY TO eFILE AND ASSIGNMENT TO
     IMAGING DEPARTMENT; STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR)


      3. a . Party served (specify name of party as shown on documents served):
          HARRIS REBAR SERVICES CORP., a Delaware corporation



            b. ~ Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                 under item 5b on whom substituted service was made) (specity name and relationship to the party named in item 3a):
          Daisy Montenegro - Person Authorized to Accept


      4. Address where the party was served:                  818 West 7th Street, Suite 930
                                                              Los Angeles, CA 90017
      5. I served the party (check proper box)
           a. ~ by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                receive service of process for the party (1) on (date): 5/28/2020 (2) at (time): 12:22 PM
           b.   D   by substituted service. On (date):                    at (time):             I left the documents listed in item 2 with or
                    in the presence of (name and title or relationship to person indicated in item 3):


                    (1)    D   (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                               of the person to be served. I informed him or her of the general nature of the papers.
                    (2)    D   (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                               place of abode of the party. I informed him or her of the general nature of the papers.
                    (3)    D   (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                               address of the person to be served, other than a United States Postal Service post office box. I informed
                               him or her of the general nature of the papers.
                    ( 4)   D   I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                               at the place where the copies were left (Code Civ. Proc.,§ 415.20). I mailed the documents on
                               (date):                 from (city):                        or D a declaration of mailing is attached.
                    (5)    D   I attach a declaration of diligence stating actions taken first to attempt personal service.
                                                                                                                                                                 Page 1 of 2
Form Adopted for Mandatory Use                                                                                                               Code of Civil Procedure, § H7.10
  Judicial Council of California                PROOF OF SERVICE OF SUMMONS
POS-010 [Rev. January 1, 2007]                                                                                                                     548182
           Case 3:20-cv-01177-JM-MDD Document 1-2 Filed 06/26/20 PageID.48 Page 36 of 36

   PLAINTIFf-/PETITIONER:            CARLOS GALINDO, an individua                                           CASE NUMBER:
                                                                                                                  37-2020-00015722-CU-WT-CTL
DEFENDANT/RESPONDENT:                HARRIS REBAR SERVICES CORP., a Delaware cor oration, et al


     5. c.       D    by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                      address shown in item 4, by first-class mail, postage prepaid,
                      (1) on (date):                                                  (2) from (city):
                      (3) D with two copies of the Notice and Acknowledment of Receipt and postage-paid return envelope addressed
                            to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 115.30.)
                      (4) D to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

          d.     D    by other means (specify means of service and authorizing code section):




                 D    Additional page describing service is attached.

     6. The "Notice to the Person Served" (on the summons) was completed as follows:
           a.    D    as an individual defendant.
           b.    D    as the person sued under the fictitious name of (specify):

           c.    D    as occupant.
           d. ~ On behalf of (specify):
              HARRIS REBAR SERVICES CORP., a Delaware corporation
                under the following Code of Civil Procedure section:
                                                                                        D 415.95 (business organization, form   unknown)
                        ~ 416.10 (corporation)
                                 D   416.20 (defunct corporation)
                                                                                        D 416.60 (minor)
                                                                                        D 416.70 (ward or conservatee)
                                 D   416.30 0oint stock company/association)
                                 D   416.40 (association or partnership)
                                                                                        D 416.90 (authorized person)
                                 D   416.50 (public entity)
                                                                                        D 415.46 (occupant)
                                                                                        D other:
     7.    Person who served papers
           a. Name:    Rocio Morales
                       American Messenger Service, Inc.
           b. Address: 205 S. Broadway, Suite 925 Los Ageles, CA 90012
           c.     Telephone Number: (866) 444-0891
           d. The fee for service was: $ $95.00
           e. I am:
                     (1)   D   not a registered California process server.
                     (2)   D   exempt from registration under Business and Professions Code section 22350(b).
                     (3) ~ a registered California process server.
                               (i) D Owner         ~ Employee          D   Independent Contractor
                               (ii) Registration No.: 2018259964
                               (iii) County: Los Angeles, CA

    8. ~ I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
                or
    9.    D     I am a California sheriff or marshal and I certify that the foregoing is true and corre

    Date: Monday, June 01, 2020

                                   Rocio Morales
                (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL




POS-O10 [Rev. January 1, 2007]                                                                                                           Page 2 of 2
                                                 PROOF OF SERVICE OF SUMMONS
                                                                                                                                548182
